GRIFFIN, Judge,
concurring specially.
In Florida Power & Light Co. v. Jennings, 518 So.2d 895, 898-899 (Fla.1987) the Supreme Court of Florida held that, in proving damages in a condemnation case, scientific evidence offered by the landowner designed to substantiate long-term adverse health effects from exposure to the electric field from high voltage lines was irrelevant, inflammatory and prejudicial. The only relevant issue, according to the Jennings court, was whether property adjacent to power lines sells for less due to the buying public’s fears about power lines. The scientific basis (or lack thereof) for the buying public’s fear has no place in the proceeding.
In this condemnation case, the landowner attempted to circumvent the limitations imposed by Jennings by cross-examining the expert of the condemning authority concerning his knowledge of the existence of literature and epidemiological and laboratory studies suggesting the potential for adverse health affects, such as miscarriages and childhood leukemia, resulting from long-term exposure to low intensity magnetic fields in proximity to power lines. In my view, it was clearly error for the trial court to overrule the timely asserted objections to these questions. Nevertheless, after reviewing the entire record and also observing that the first, and some of the worst, of these questions were not objected to, it appears the errors in overruling appellant’s objections were harmless.